Title: To George Washington from John Grizzage Frazer, 15 January 1779
From: Frazer, John Grizzage
To: Washington, George


Sir,
Bordeaux [France] Jany 15th 1779

Inclosed I have wrote you all the News of this Country til now; Except the distruction of the greatest part of a British Fleet which sailed from Portsmouth the 31st Ulto and it is said they were bound to the Continent of America, which I do not believe but be it as it will, the greatest part of them were lost, and drove on shore upon the coast of France, on the night of the last Day, of the old year, they had soldiers on board, provision &c. we have certain accounts of between 40 and 50 Sail of Transports, a Ship of the Line, One Frigate, and a 20 Gun Ship, being lost—18 of the Transports drove on shore upon this coast & there were upwards of One Thousand soldiers saved from them.
It is generally thought Admiral Kepple will fall a Victim to the British Ministry If he does, there will be a civil war in England, as he has many powerfull Friends, and all the best people of England on his side—a little time now will soon determine it—I have the Honour to be, with the greatest respect, Sir, Your Excellency’s Most obedient And most humble Servt
John G. Frazer
P.S. I sent you by a Vessell bound to Alexandria, 5 Cases of best Bordeaux claret.
 